Citation Nr: 1542530	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A February 2015 letter informed him that his hearing was scheduled for April 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  


FINDING OF FACT

The Veteran's diabetes mellitus, type 2, requires oral hypoglycemic agents and a restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Veteran was provided VA examinations in April 2011 and December 2014.  The examiners considered the Veteran's statements, as well as the post-service treatment records and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's diabetes mellitus, type 2, has been evaluated as 20 percent disabling, effective December 20, 2010, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

On VA compensation and pension examination in April 2011, the examiner observed that the Veteran was well-nourished.  There was no evidence of diabetic retinopathy.  The Veteran's extremities had no peripheral edema, and the neurosensory examination of the feet and hands yielded normal results.  There were no ulcers or open lesions of the feet.  The Veteran exercised three miles a day three times a week.  The Veteran used Metformin, Glargine, and Aspart.  The examiner noted that the Veteran was on a diabetic diet.  There were no vision, cardiovascular, neurologic, skin, feet, or bowel findings related to diabetes.  The examiner concluded that there were no other complications and, the diabetes had no effect on the Veteran's occupational functioning and daily activities.  The examiner also noted that the Veteran had organic erectile dysfunction that was not related to his diabetes, as it predated the diabetes.

On VA compensation and pension examination in December 2014, the examiner opined that the Veteran's diabetes mellitus, type 2, was managed by a restricted diet and prescribed oral hypoglycemic agents.  The examiner specifically remarked that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than two times per month.  No episodes of ketoacidosis and/or hypoglycemia required hospitalization of the past 12 months.  The examiner opined that the Veteran's diabetes mellitus did not impact his ability to work.  The examiner additionally noted that the Veteran had hypogonadism which resulted in low testosterone level, but the hypogonadism was not due to or the result of diabetes.

The examiner also noted that while the Veteran had hypertension, the hypertension was less likely than not due to his diabetes.  A review of the record revealed that the Veteran had high blood pressure readings prior to his initial diagnosis and treatment of diabetes in 2010.  Further, the Veteran had normal renal function and did not have diabetic nephropathy, which is a contributor to hypertension in patients with diabetes.  The examiner explained that the Veteran's elevated blood pressure readings prior to diagnosis, along with his normal renal function, made it unlikely that diabetes was the cause of the Veteran's hypertension.  The examiner added that the Veteran's symptoms of erectile dysfunction and hypogonadism predated his diagnosis of type 2 diabetes, making diabetes unlikely to be the cause of his erectile dysfunction.

Based on a careful review of all of the evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a 40 percent evaluation.  The Veteran requires oral hypoglycemic medication and a restricted diet, but does not require regulation of his activities.  Although the Veteran takes numerous oral medications, the rating criteria does not provide for higher evaluations based on the number of medications.  Rather, the rating criteria require that the Veteran's activity have restrictions as a result of his diabetes to consider a higher evaluation.  Here, the evidence does not demonstrate that the Veteran's diabetes mellitus has reached that level of severity The Veteran has not asserted that his diabetes mellitus has caused him to restrict his activities, and two separate VA examiners have specifically opined that the Veteran's diabetes mellitus did not require regulation of activities as part of the medical management of his diabetes.  Therefore, the Board is without any discretion and must find that the Veteran's diabetes mellitus is no more than 20 percent disabling.  

The Veteran has additionally not evidenced any further complications (vision, neurovascular, etc) related to his diabetes mellitus.  He has not asserted, and the record does not show, that he has diabetic retinopathy, diabetic neuropathy, or diabetic nephropathy.  Although he has current diagnoses of hypertension and erectile dysfunction, the medical evidence reflects that these disorders are not related to his diabetes mellitus, type 2.  See VA compensation and pension examination reports from April 2011, December 2014.  To whatever extent the Veteran may assert that his hypertension and erectile dysfunction are related to his diabetes, the Board finds his statements to be outweighed by the opinions of the two VA examiners, as the VA examiners had the medical training and expertise necessary to offer a competent opinion regarding such a medical matter.  In short, there are no complications of diabetes that require a further separate rating.

The Board has considered whether the Veteran's diabetes mellitus, type 2, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected diabetes mellitus, type 2, requires daily oral hypoglycemic medication, a restricted diet, and exercise.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


